       Case 3:15-cv-03747-JD Document 492 Filed 09/30/20 Page 1 of 6




 1 EDELSON PC                                       COOLEY LLP
   Jay Edelson (pro hac vice)                       Michael G. Rhodes (116127)
 2 Benjamin H. Richman (pro hac vice)               Whitty Somvichian (194463)
   Alexander G. Tievsky (pro hac vice)              101 California Street, 5th Floor
 3                                                  San Francisco, CA 94111
   350 North LaSalle Street, 14th Floor             Telephone: (415) 693-2000
 4 Chicago, IL 60654                                Fax: (415) 693-2222
   Telephone: (312) 589-6370                        rhodesmg@cooley.com
 5 Fax: (312) 589-6379
   jedelson@edelson.com                             MAYER BROWN LLP
 6                                                  Lauren R. Goldman (pro hac vice)
                                                    Michael Rayfield (pro hac vice)
   ROBBINS GELLER RUDMAN & DOWD LLP
 7 Paul                                             1221 Avenue of the Americas
        J. Geller (Pro Hac Vice)                    New York, NY 10020
   Stuart A. Davidson (Pro Hac Vice)
 8 Christopher                                      Telephone: (212) 506-2500
                C. Gold (pro hac vice)              lrgoldman@mayerbrown.com
   120 East Palmetto  Park Road, Suite 500
 9 Boca Raton, FL 33432
                                                    John Nadolenco (181128)
   Telephone: 561/750-3000
10 561/750-3364 (fax)                               350 South Grand Avenue, 25th Floor
                                                    Los Angeles, CA 90071
   pgeller@rgrdlaw.com
11                                                  Telephone: (213) 229-9500
                                                    jnadolenco@mayerbrown.com
   LABATON SUCHAROW LLP
12 Michael  P. Canty (pro hac vice)
   Corban  S. Rhodes (pro hac vice)
13 140 Broadway

14 New  York, NY 10005
   Telephone: (212) 907-0700
15 Fax: (212) 818-0477
   mcanty@labaton.com
16

17 Counsel for the parties

18 [Additional counsel appear on signature page.]

19                               UNITED STATES DISTRICT COURT
20                           NORTHERN DISTRICT OF CALIFORNIA
21                                  SAN FRANCISCO DIVISION
22 In re FACEBOOK BIOMETRIC                         )   Master File No. 3:15-cv-03747-JD
23 INFORMATION PRIVACY LITIGATION                   )
                                                    )   CLASS ACTION
24                                                  )
     This Document Relates To:                          THIRD JOINT REPORT REGARDING
                                                    )   PROGRESS OF NOTICE
25                                                  )
           ALL ACTIONS.
                                                    )
26
                                                    )
27

28


     THIRD JOINT REPORT REGARDING PROGRESS OF NOTICE - 3:15-cv-03747-JD
       Case 3:15-cv-03747-JD Document 492 Filed 09/30/20 Page 2 of 6




 1          Pursuant to the Court’s Order Granting Preliminary Approval of Class Action Settlement

 2 at 7 (ECF No. 474) (“Preliminary Approval Order”), Plaintiffs Nimesh Patel, Adam Penzen, and

 3 Carlo Licata (collectively, “Plaintiffs”) and Defendant Facebook, Inc. (“Facebook”) (collectively,

 4 the “Parties”), respectfully submit this Third Joint Report Regarding Progress of Notice (“Joint

 5 Report”) and state as follows:

 6          The Settlement Administrator Provided the Court-Approved Notice

 7          Gilardi & Co. LLC (“Gilardi”), the Court-appointed Settlement Administrator, has

 8 complied with this Court’s order and provided the approved notice to the class by the September

 9 23 notice date. Specifically, Gilardi has:

10          1.     Designed and launched the settlement website, which went live on September 18

11 at www.FacebookBIPAclassaction.com with full functionality;

12          2.     Placed a one-eighth page ad in the classified section of the September 23

13 publication of the Chicago Tribune;

14          3.     Placed a one-quarter page ad in the main news section of the September 23

15 publication of the Chicago Sun-Times;

16          4.     Launched a Google Display Network internet banner ad campaign that began on

17 September 23 and will run until October 23. As of September 27, this banner ad campaign had

18 generated 6,499,355 impressions, with 4,012 click-throughs to the settlement website;

19          5.     Sent the Court-approved email notice to each of the 15,372,960 emails that

20 Facebook provided. (Recall that scores of class members had multiple emails addresses associated

21 with their Facebook account and notice was sent to each of those addresses. At least 10,295,502

22 emails were successfully delivered to at least one of the email addresses associated with an

23 account. These emails were sent beginning on September 18 after the settlement website went live,

24 and continued to be sent in batches of roughly 3 million per day to increase deliverability,

25 concluding by the September 23 notice date;

26          6.     Received 1,027,872 claims through the settlement website as of September 29; and

27          7.     Received 30 requests for exclusion and zero objections.

28


     THIRD JOINT REPORT REGARDING PROGRESS OF NOTICE - 3:15-cv-03747-JD                           -1-
       Case 3:15-cv-03747-JD Document 492 Filed 09/30/20 Page 3 of 6




 1          Facebook Provided the Court-Approved Newsfeed and Jewel Notices

 2          Facebook has complied with this Court’s order and provided the approved Newsfeed and

 3 jewel notice to the class by the September 23 notice date. Specifically, Facebook has:

 4          8.     Displayed the Newsfeed notice which had nearly seven million impressions and a

 5 click through rate of over 5%;

 6          9.     Provided the Jewel notice which had nearly seven million impressions and a click

 7 through rate of over 22%.

 8          Issues with the Class Notice and Steps Being taking to Resolve Them

 9          10.    Two issues have arisen with the email notice. First, 5,767,111 of the email notices

10 sent to class members were returned as undeliverable. Gilardi reports that it will perform “resends”

11 that go out as a follow-up transmission for those emails that were reported to have been

12 undelivered. Gilardi reports that these resends typically perform much better, because the ISPs see

13 that their constituents opened the first round of delivered emails multiple times, clicked the links

14 to the settlement website and will accept more messages for delivery.

15          11.    Second, of the emails that were delivered, Class Counsel determined from speaking

16 with class members that a large portion of class members with Gmail email address had the notice

17 placed in their spam folder. The issue does not appear to have affected the notices sent to other

18 email platforms, such as Yahoo!. Class Counsel immediately alerted Gilardi to the issue and spoke

19 directly with Gilardi’s email vendor regarding this issue on Friday. They learned that whether

20 emails are placed in users’ inboxes or spam folders is in control of the email platforms, not

21 Gilardi’s vendor. While the vendor was able to coordinate with Yahoo! to ensure that notice emails

22 made it to users’ inboxes, the vendor was unable to reach an appropriate person at Google to

23 achieve the same outcome. Class Counsel are currently working to contact Google and attempt to

24 resolve this issue without the Court’s intervention.

25          12.    Finally, as the Court is aware, Class Counsel filed a TRO in response to an

26 advertising campaign launched by Levi & Korsinsky in the days leading up to the launch of the

27 Court-approved notice to the class. Pursuant to the Court’s order, the Parties’ counsel have been

28 in contact with Levi & Korsinsky, who have indicated that they will no longer be proceeding with


     THIRD JOINT REPORT REGARDING PROGRESS OF NOTICE - 3:15-cv-03747-JD                             -2-
       Case 3:15-cv-03747-JD Document 492 Filed 09/30/20 Page 4 of 6




 1 further advertising or in representing any class members that responded to the initial advertising.

 2 The Parties believe a compromise on the notice to the approximately 3,000 impacted class

 3 members will be reached and submitted to the Court shortly.

 4         The Parties appreciate the Court’s close attention to the Class notice in this case and are of

 5 course prepared to provide any additional information now or in their future Joint Reports, should

 6 the Court require it.

 7
     DATED: September 30, 2020                      s/ Alexander G. Tievsky
 8                                                  Class Counsel
 9
                                                    EDELSON PC
10                                                  JAY EDELSON*
                                                    BENJAMIN RICHMAN*
11                                                  ALEXANDER G. TIEVSKY*
                                                    350 North LaSalle Street, 14th Floor
12                                                  Chicago, IL 60654
                                                    Telephone: 312/589-6370
13                                                  312/589-6378 (fax)
14                                                  EDELSON PC
                                                    RAFEY BALABANIAN*
15                                                  LILY HOUGH*
                                                    123 Townsend Street, Suite 100
16                                                  San Francisco, CA 94107
                                                    Telephone: 415/212-9300
17                                                  415/373-9435 (fax)
18                                                  ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
19                                                  PAUL J. GELLER*
                                                    STUART A. DAVIDSON*
20                                                  CHRISTOPHER C. GOLD*
21                                                  120 East Palmetto Park Road, Suite 500
                                                    Boca Raton, FL 33432
22                                                  Telephone: 561/750-3000
                                                    561/750-3364 (fax)
23
                                                    ROBBINS GELLER RUDMAN
24                                                    & DOWD LLP
                                                    PATRICK J. COUGHLIN
25                                                  ELLEN GUSIKOFF STEWART
                                                    LUCAS F. OLTS
26                                                  RANDI D. BANDMAN
                                                    655 West Broadway, Suite 1900
27                                                  San Diego, CA 92101
                                                    Telephone: 619/231-1058
28                                                  619/231-7423 (fax)

     THIRD JOINT REPORT REGARDING PROGRESS OF NOTICE - 3:15-cv-03747-JD                               -3-
       Case 3:15-cv-03747-JD Document 492 Filed 09/30/20 Page 5 of 6




 1
                                              ROBBINS GELLER RUDMAN
 2                                              & DOWD LLP
                                              SHAWN A. WILLIAMS (213113)
 3                                            JOHN H. GEORGE (292332)
                                              Post Montgomery Center
 4                                            One Montgomery Street, Suite 1800
                                              San Francisco, CA 94104
 5                                            Telephone: 415/288-4545
                                              415/288-4534 (fax)
 6
                                              LABATON SUCHAROW LLP
 7                                            MICHAEL P. CANTY*
                                              CORBAN S. RHODES*
 8                                            140 Broadway
                                              New York, NY 10005
 9                                            Telephone: 212/907-0700
                                              212/818-0477 (fax)
10
                                              Attorneys for Plaintiffs and Class Counsel
11

12
     DATED: September 30, 2020                COOLEY LLP
13                                            MICHAEL G. RHODES (116127)
                                              WHITTY SOMVICHIAN (194463)
14

15
                                                            s/ Michael G. Rhodes
16                                                           Michael G. Rhodes

17                                            101 California Street, 5th Floor
                                              San Francisco, CA 94111
18                                            Telephone: 415/693-2000
                                              415/693-2222 (fax)
19
                                              MAYER BROWN LLP
20                                            LAUREN R. GOLDMAN*
                                              MICHAEL RAYFIELD*
21                                            1221 Avenue of the Americas
                                              New York, NY 10020
22                                            Telephone: 212/506-2500

23                                            MAYER BROWN LLP
                                              JOHN NADOLENCO (181128)
24                                            350 South Grand Avenue, 25th Floor
                                              Los Angeles, CA 90071
25                                            Telephone: 213/229-9500

26                                            Attorneys for Defendant

27                                            * = appearance pro hac vice

28


     THIRD JOINT REPORT REGARDING PROGRESS OF NOTICE - 3:15-cv-03747-JD                    -4-
       Case 3:15-cv-03747-JD Document 492 Filed 09/30/20 Page 6 of 6




 1                                 SIGNATURE ATTESTATION

 2         I hereby attest that the content of this document is acceptable to all persons whose

 3 signatures are indicated by a conformed signature (/s/) within this e-filed document.

 4
                                                 s/ Alexander G. Tievsky
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     THIRD JOINT REPORT REGARDING PROGRESS OF NOTICE - 3:15-cv-03747-JD                           -5-
